Name: Commission Regulation (EC) No 1444/96 of 24 July 1996 amending Annex I to Council Regulation (EC) No 1808/95 opening and providing for the administration of Community tariff quotas bound in GATT for certain agricultural, industrial and fisheries products and establishing the detailed provisions for adapting these quotas
 Type: Regulation
 Subject Matter: tariff policy;  technology and technical regulations;  chemistry;  international trade
 Date Published: nan

 Avis juridique important|31996R1444Commission Regulation (EC) No 1444/96 of 24 July 1996 amending Annex I to Council Regulation (EC) No 1808/95 opening and providing for the administration of Community tariff quotas bound in GATT for certain agricultural, industrial and fisheries products and establishing the detailed provisions for adapting these quotas Official Journal L 186 , 25/07/1996 P. 0012 - 0013COMMISSION REGULATION (EC) No 1444/96 of 24 July 1996 amending Annex I to Council Regulation (EC) No 1808/95 opening and providing for the administration of Community tariff quotas bound in GATT for certain agricultural, industrial and fisheries products and establishing the detailed provisions for adapting these quotasTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1808/95 of 24 July 1995 opening and providing for the administration of Community tariff quotas bound in GATT for certain agricultural, industrial and fisheries products and establishing the detailed provisions for amending these quotas (1), as last amended by Regulation (EC) No 764/96 (2), and in particular Articles 9 and 10 thereof,Whereas Council Regulation (EC) No 1808/95 opens Community tariff quotas in respect of a number of agricultural, industrial and fisheries products under the General Agreement on Tariffs and Trade (GATT);Whereas import duties on certain unbleached flax yarns, for which the opening of Community tariff quotas bound in GATT had been provided for, were suspended until 30 June 1996; whereas for reasons inherent in the Community industry this suspension will not be renewed;Whereas in order to give effect to international obligations under GATT, Community tariff quotas should be opened in respect of certain types of glass smallware;Whereas Annex I to Regulation (EC) No 1808/95 should be amended accordingly by inserting the products listed in the Annex to this Regulation;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1 The tariff quotas listed in the Annex to this Regulation shall be added to Annex I to Regulation (EC) No 1808/95.Article 2 This Regulation shall enter into force the day after its publication in the Official Journal of the European Communities.It shall be applicable with effect from 1 January 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 July 1996.For the CommissionMario MONTIMember of the Commission(1) OJ No L 176, 27. 7. 1995, p. 1.(2) OJ No L 104, 27. 4. 1996, p. 1.ANNEX >TABLE>